DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Applicant’s Claims filed on 03/19/2021 regarding claims 1-9 is fully considered. Of the above claims, claims 1-5 have been amended.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature of “a folded arrangement in the pre-drying module” (claim 8) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 5 is objected to because of the following informalities:  
Regarding claim 5, the recitations of “a temperature of between 30 and 50 degrees Celsius” (line 11) and “a range of 2-6 seconds” (line 14) refer to previously recited features. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gotou et al. (US 2013/0176369 A1) in view of Kawai et al. (US 2021/0002502 A1).
Gotou et al. teach the following claimed limitations:
Regarding claim 1, a method of printing for improving print quality (method of operating printer, FIG. 3), the method comprising the steps of:
a. applying a layer (layer applied by pretreating device 2, FIG. 3) of an aqueous pre-treatment liquid (pretreatment liquid includes at least water, [0195]) to a surface of a porous print substrate (surface of recording medium 1, FIG. 3, recording medium such as coated papers, [0008], any known substrates such as papers made of wood fiber and sheets such as non-woven fabrics made of wood fiber and synthesized fiber, [0252], these substrates being porous);
b. directly after step a, printing an image (recording head 3 to form an image, [0310], FIG. 3) with one or more aqueous ink compositions (aqueous ink, [0024]) on top of the wet layer of the aqueous pre-treatment liquid (FIG. 3);
c. pre-drying a printed print substrate obtained in step b (drier 6, FIG. 3); and
d. directly after step c, drying of and/or fixation of the image on the printed print substrate obtained in step c (heat fixing roller 9, FIG. 3).
Regarding claim 4, the porous print substrate comprises off-set coated media (paper for offset printing, [0384], Table 11).
Regarding claim 5, a printing system for performing the method (printer, FIG. 3), the printing system comprising:
a pre-treatment application module (pretreating device 2, FIG. 3);
an image formation module, arranged down-stream of the pre-treatment application module (recording head 3 to form an image, [0310], FIG. 3);
a pre-drying module arranged down-stream of the image formation module (drier 6, FIG. 3); and
a drying/fixation module arranged down-stream of the pre-drying module (heat fixing roller 9, FIG. 3),
wherein the pre-drying module is arranged between the image formation module and the drying/fixation module (FIG. 3), 
wherein the pre-drying module comprises a heater arranged for heating a printed print substrate (heating means for heating the hot air of drier 6, [0311]), and
wherein the pre-drying module comprises a transporting means (belt 4, FIG. 3) having a transport length of at least L = vprint * tres, wherein vprint is the printing speed (m/s) and tres is the residence time in the pre-drying module (the length of belt 4 traversing the drier 6 at a given belt speed and time through the drier 6, FIG. 3).
Regarding claim 6, L is in a range of 3 - 10 m (constant linear velocity of from 10 to 5,000 mm/s, [0312], length is 10 m for 2 s).
Regarding claim 7, the transporting means comprises at least one transporting means selected from the group consisting of a transport belt, a transport roller and a transport drum (belt 4, FIG. 3).
Gotou et al. do not teach the following claimed limitations:
Further regarding claim 1, the pre-drying in step c of the printed print substrate being performed at a temperature of between 30 and 50 degrees Celsius for 2-6 seconds.
Regarding claim 2, the temperature in the pre-drying step is between 35 and 45 degrees Celsius.
Regarding claim 3, the pre-drying step is carried out for 3-5 seconds.
Kawai et al. teach the following claimed limitations:
Further regarding claim 1, the pre-drying in step c of the printed print substrate being performed at a temperature of between 30 and 50 degrees Celsius for 2-6 seconds (heating temperature preferably 35º C or higher, [0237], time of heating particularly preferably in a range of 0.5 second to 10 seconds, [0239]) for the purpose of drying the pre-treatment liquid.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the pre-drying in step c of the printed print substrate being performed at a temperature of between 30 and 50 degrees Celsius for 2-6 seconds, as taught by Kawai et al., into Gotou et al. for the purpose of drying the pre-treatment liquid.
Further regarding claim 2, the temperature in the pre-drying step is between 35 and 45 degrees Celsius (heating temperature preferably 35º C or higher, [0237]) for the purpose of drying the pre-treatment liquid.
Further regarding claim 3, the pre-drying step is carried out for 3-5 seconds (time of heating particularly preferably in a range of 0.5 second to 10 seconds, [0239]) for the purpose of drying the pre-treatment liquid.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the temperature in the pre-drying step is between 35 and 45 degrees Celsius; the pre-drying step is carried out for 3-5 seconds, as taught by Kawai et al., into Gotou et al. for the purpose of drying the pre-treatment liquid.
Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gotou et al. (US 2013/0176369 A1) as modified by Kawai et al. (US 2021/0002502 A1) as applied to claim 5 above, and further in view of Yamanobe (US 2013/0162712 A1).
Gotou et al. as modified by Kawai et al. do not teach the following claimed limitations:
Regarding claim 8, the transport path is arranged in a folded arrangement in the pre-drying module.
Regarding claim 9, the pre-drying module comprises a temperature sensor and a controller arranged for controlling the temperature in the pre-drying module.
Yamanobe teaches the following claimed limitations:
Further regarding claim 8, the transport path is arranged in a folded arrangement in the pre-drying module (sheets are folded around drum 142 of drying section 38, FIG. 1) for the purpose of transporting the medium while being dried.
Further regarding claim 9, the pre-drying module comprises a temperature sensor and a controller arranged for controlling the temperature in the pre-drying module (temperatures of a first drying means 38A and the second drying means 38B are sensed by temperature sensors, [0085]) for the purpose of accurately setting the temperatures in real-time.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the transport path is arranged in a folded arrangement in the pre-drying module; the pre-drying module comprises a temperature sensor and a controller arranged for controlling the temperature in the pre-drying module, as taught by Yamanobe, into Gotou et al. as modified by Kawai et al. for the purposes of transporting the medium while being dried; accurately setting the temperatures in real-time.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798. The examiner can normally be reached MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




10 June 2022
/KENDRICK X LIU/Examiner, Art Unit 2853  
/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853